 



Exhibit 10.2
(CHARTER ONE LOGO) [l22514al2251401.gif]
REVOLVING TERM NOTE
September 28, 2006

     
$5,000,000.00
  Cleveland, Ohio

          For value received, the undersigned John D. Oil & Gas Company, a
Maryland corporation, with an address of 8500 Station Street, Suite 345, Mentor,
Ohio 44060 and Richard M. Osborne, an individual, with an address of 8500
Station Street, Suite 113, Mentor, Ohio 44060 (collectively, the “Borrower”),
jointly and severally, promise to pay to the order of Charter One Bank, N.A., a
national banking association with an address of 1215 Superior Avenue, Cleveland,
Ohio 44114 (together with its successors and assigns, the “Bank”), the principal
amount of Five Million Dollars and Zero Cents ($5,000,000.00), or, if less, such
amount as may be the aggregate unpaid principal amount of all loans or advances
made by the Bank to the Borrower pursuant hereto, on or before September 28,
2007 (the “Maturity Date”), together with interest from the date hereof on the
unpaid principal balance from time to time outstanding until paid in full. The
aggregate principal balance outstanding shall bear interest thereon at a per
annum rate equal to One and Three-Quarters Percent (1.75%) above the LIBOR Rate
(as hereinafter defined) for any Interest Period (as hereinafter defined). All
accrued and unpaid interest shall be payable monthly in arrears on the ______
day of each month following the end of an Interest Period.
          Interest Period means initially, the period commencing on the date of
this Note (the “Start Date”) and ending on the numerically corresponding date
one month later, and thereafter each one month period ending on the day of such
month that numerically corresponds to the Start Date. If an Interest Period is
to end in a month for which there is no day which numerically corresponds to the
Start Date, the Interest Period will end on the last day of such month.
          LIBOR Rate means relative to any Interest Period, the offered rate for
delivery in two London Banking Days (as hereinafter defined) of deposits of U.S.
Dollars which the British Bankers’ Association fixes as its LIBOR rate as of
11:00 a.m. London time on the day on which the Interest Period commences, and
for a period approximately equal to such Interest Period. If the first day of
any Interest Period is not a day which is both a (i) Business Day (as
hereinafter defined), and (ii) a day on which US dollar deposits are transacted
in the London interbank market (a “London Banking Day”), the LIBOR Rate shall be
determined in reference to the next preceding day which is both a Business Day
and a London Banking Day. If for any reason the LIBOR Rate is unavailable and/or
the Bank is unable to determine the LIBOR Rate for any Interest Period, the
LIBOR Rate shall be deemed to be equal to the Bank’s Prime rate. “Business Day”
means any day which is neither a Saturday of Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed.
          Principal and interest shall be payable at the Bank’s main office or
at such other place as the Bank may designate in writing in immediately
available funds in lawful money of the United States of America without set-off,
deduction or counterclaim. Interest shall be calculated on the basis of actual
number of days elapsed in a 360-day year.
          This Note is a revolving note and, subject to the foregoing and in
accordance with the provisions hereof and of any and all other agreements
between the Borrower and the Bank related hereto, the Borrower may, at its
option, borrow, pay, prepay and reborrow hereunder at any time prior to the
Maturity Date or such earlier date as the obligations of the Borrower to the
Bank under this Note, and any other agreements between the Bank and the Borrower
related hereto, shall become due and payable, or the obligation of the Bank to
extend financial accommodations to the Borrower shall terminate; provided,
however, that in any event the principal balance outstanding hereunder shall at
no time exceed the face amount of this Note. This Note shall continue in full
force and effect until all obligations and liabilities evidenced by this Note
are paid in full and the Bank is no longer obligated to extend financial
accommodations to the Borrower, even if, from time to time, there are no amounts
outstanding respecting this Note.

 



--------------------------------------------------------------------------------



 



          At the option of the Bank, this Note shall become immediately due and
payable without notice or demand upon the occurrence at any time of any of the
following events of default (each, an “Event of Default”): (1) default of any
liability, obligation, covenant or undertaking of the Borrower, any endorser
hereof to the Bank, hereunder or otherwise, including, without limitation,
failure to pay in full and when due any installment of principal or interest or
default of the Borrower, any endorser hereof under any other loan document
delivered by the Borrower, any endorser, or in connection with the loan
evidenced by this Note or any other agreement by the Borrower, any endorser with
the Bank; (2) default of any material liability, obligation or undertaking of
the Borrower, any endorser hereof to any other party; (3) if any statement,
representation or warranty heretofore, now or hereafter made by the Borrower,
any endorser or any guarantor hereof in connection with the loan evidenced by
this Note or in any supporting financial statement of the Borrower, any endorser
hereof shall be determined by the Bank to have been false or misleading in any
material respect when made; (4) if the Borrower, any endorser hereof is a
corporation, trust, partnership or limited liability company, the liquidation,
termination or dissolution of any such organization, or the merger or
consolidation of such organization into another entity, or its ceasing to carry
on actively its present business or the appointment of a receiver for its
property; (5) the death of the Borrower, any endorser hereof and, if the
Borrower, any endorser or any guarantor hereof is a partnership or limited
liability company, the death of any partner or member; (6) the institution by or
against the Borrower, any endorser hereof of any proceedings under the
Bankruptcy Code 11 USC §101 et seq. or any other law in which the Borrower, any
endorser hereof is alleged to be insolvent or unable to pay its debts as they
mature, or the making by the Borrower, any endorser hereof of an assignment for
the benefit of creditors or the granting by the Borrower, any endorser hereof of
a trust mortgage for the benefit of creditors; (7) the service upon the Bank of
a writ in which the Bank is named as trustee of the Borrower, any endorser
hereof; (8) a judgment or judgments for the payment of money shall be rendered
against the Borrower, any endorser hereof, and any such judgment shall remain
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution; (09) any levy, lien (including mechanics lien) except as
permitted under any of the other loan documents between the Bank and the
Borrower, seizure, attachment, execution or similar process shall be issued or
levied on any of the property of the Borrower, any endorser or any guarantor
hereof; (10) the termination or revocation of any guaranty hereof; or (11) the
occurrence of such a change in the condition or affairs (financial or otherwise)
of the Borrower, any endorser hereof, or the occurrence of any other event or
circumstance, such that the Bank, in its sole discretion, deems that it is
insecure or that the prospects for timely or full payment or performance of any
obligation of the Borrower, any endorser hereof to the Bank has been or may be
impaired.
          Any payments received by the Bank on account of this Note shall, at
the Bank’s option, be applied first, to accrued and unpaid interest; second, to
the unpaid principal balance hereof; third to any costs, expenses or charges
then owed to the Bank by the Borrower; and the balance to escrows, if any.
Notwithstanding the foregoing, any payments received after the occurrence and
during the continuance of an Event of Default shall be applied in such manner as
the Bank may determine. The Borrower hereby authorizes the Bank to charge any
deposit account which the Borrower may maintain with the Bank for any payment
required hereunder without prior notice to the Borrower.
          If pursuant to the terms of this Note, the Borrower is at any time
obligated to pay interest on the principal balance at a rate in excess of the
maximum interest rate permitted by applicable law for the loan evidenced by this
Note, the applicable interest rate shall be immediately reduced to such maximum
rate and all previous payments in excess of the maximum rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder.
          The Borrower represents to the Bank that the proceeds of this Note
will not be used for personal, family or household purposes or for the purpose
of purchasing or carrying margin stock or margin securities within the meaning
of Regulations U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 221 and 224. This Note is a “contract of indebtedness” pursuant
to §1301.21 of the Ohio Revised Code.
          The Borrower and each endorser hereof grant to the Bank a continuing
lien on and security interest in any and all deposits or other sums at any time
credited by or due from the Bank or any Bank Affiliate (as

2



--------------------------------------------------------------------------------



 



hereinafter defined) to the Borrower and/or each endorser hereof and any cash,
securities, instruments or other property of the Borrower and each endorser
hereof in the possession of the Bank or any Bank Affiliate, whether for
safekeeping or otherwise, or in transit to or from the Bank or any Bank
Affiliate (regardless of the reason the Bank or Bank Affiliate had received the
same or whether the Bank or Bank Affiliate has conditionally released the same)
as security for the full and punctual payment and performance of all of the
liabilities and obligations of the Borrower and/or any endorser hereof to the
Bank or any Bank Affiliate and such deposits and other sums may be applied or
set off against such liabilities and obligations of the Borrower or any endorser
hereof to the Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank or any Bank Affiliate.
          No delay or omission on the part of the Bank in exercising any right
hereunder shall operate as a waiver of such right or of any other right of the
Bank, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion. The
Borrower and every endorser or guarantor of this Note, regardless of the time,
order or place of signing, waives presentment, demand, protest, notice of intent
to accelerate, notice of acceleration and all other notices of every kind in
connection with the delivery, acceptance, performance or enforcement of this
Note and assents to any extension or postponement of the time of payment or any
other indulgence, to any substitution, and to the addition or release of any
other party or person primarily or secondarily liable and waives all recourse to
suretyship. To the maximum extent permitted by law, the Borrower and each
endorser of this Note waive and terminate any homestead rights and/or exemptions
respecting any premises under the provisions of any applicable homestead laws,
including without limitation Section 2329.66 of the Ohio Revised Code.
          The Borrower and each endorser of this Note shall indemnify, defend
and hold the Bank and the Bank Affiliates and their directors, officers,
employees, agents and attorneys (each an “Indemnitee”) harmless against any
claim brought or threatened against any Indemnitee by the Borrower, by any
endorser, or by any other person (as well as from attorneys’ reasonable fees and
expenses in connection therewith) on account of the Bank’s relationship with the
Borrower or any endorser hereof (each of which may be defended, compromised,
settled or pursued by the Bank with counsel of the Bank’s selection, but at the
expense of the Borrower and any endorser), except for any claim arising out of
the gross negligence or willful misconduct of the Bank.
          The Borrower and each endorser of this Note agree to pay, upon demand,
costs of collection of all amounts under this Note including, without
limitation, principal and interest, or in connection with the enforcement of, or
realization on, any security for this Note, including, without limitation, to
the extent permitted by applicable law, reasonable attorneys’ fees and expenses.
Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue at a rate per annum equal to the aggregate of 5.0% plus the rate
provided for herein. If any payment due under this Note is unpaid for 10 days or
more, the Borrower shall pay, in addition to any other sums due under this Note
(and without limiting the Bank’s other remedies on account thereof), a late
charge equal to the greater of $35.00 or 5.0% of such unpaid amount. In addition
the Borrower shall pay the Bank’s customary fee if any payment made on account
of this Note is dishonored.
          This Note shall be binding upon the Borrower and each endorser hereof
and upon their respective heirs, successors, assigns and legal representatives,
and shall inure to the benefit of the Bank and its successors, endorsees and
assigns.
          The liabilities of the Borrower and any endorser of this Note are
joint and several; provided, however, the release by the Bank of the Borrower or
any one or more endorsers shall not release any other person obligated on
account of this Note. Any and all present and future debts of the Borrower to
any endorser of this Note are subordinated to the full payment and performance
of all present and future debts and obligations of the Borrower to the Bank.
Each reference in this Note to the Borrower, any endorser, and, is to such
person individually and also to all such persons jointly. No person obligated on
account of this Note may seek contribution from any other person also obligated,
unless and until all

3



--------------------------------------------------------------------------------



 



liabilities, obligations and indebtedness to the Bank of the person from whom
contribution is sought have been irrevocably satisfied in full. The release or
compromise by the Bank of any collateral shall not release any person obligated
on account of this Note.
          The Borrower and each endorser hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or
other reproduction of this Note may be made by the Bank, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.
          The Borrower will from time to time execute and deliver to the Bank
such documents, and take or cause to be taken, all such other further action, as
the Bank may request in order to effect and confirm or vest more securely in the
Bank all rights contemplated by this Note or any other loan documents related
thereto (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in any collateral
securing this Note or to comply with applicable statute or law.
          This Note is delivered to the Bank at one of its offices in Ohio and
shall be governed by the laws of the State of Ohio.
          Any notices under or pursuant to this Note shall be deemed duly
received and effective if delivered in hand to any officer of agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Bank at the address set forth in this
Note or as any party may from time to time designate by written notice to the
other party.
          The term “Bank Affiliate” as used in this Note shall mean any
“Affiliate” of the Bank or any lender acting as a participant under any loan
arrangement between the Bank and the Borrower(s). The term “Affiliate” shall
mean with respect to any person, (a) any person which, directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, such person, or (b) any person who is a director or officer
(i) of such person, (ii) of any subsidiary of such person, or (iii) any person
described in clause (a) above. For purposes of this definition, control of a
person shall mean the power, direct or Indirect, (x) to vote 5% or more of the
Capital Stock having ordinary voting power for the election of directors (or
comparable equivalent) of such person, or (y) to direct or cause the direction
of the management and policies of such person whether by contract or otherwise.
Control may be by ownership, contract, or otherwise.
          The Borrower and each endorser of this Note each irrevocably submits
to the nonexclusive jurisdiction of any Federal or state court sitting in Ohio,
over any suit, action or proceeding arising out of or relating to this Note.
Each of the Borrower and each endorser irrevocably waives, to the fullest extent
It may effectively do so under applicable law, any objection it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that the same has been brought in an
inconvenient forum. Each of the Borrower and each endorser hereby consents to
any and all process which may be served in any such suit, action or proceeding,
(i) by mailing a copy thereof by registered and certified mail, postage prepaid,
return receipt requested, to the Borrower’s, endorser’s or guarantor’s address
shown below or as notified to the Bank and (ii) by serving the same upon the
Borrower(s), endorser(s) in any other manner otherwise permitted by law, and
agrees that such service shall in every respect be deemed effective service upon
the Borrower or such endorser.
          THE BORROWER, EACH ENDORSER AND THE BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER,
EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE
BANK EACH CERTIFIES THAT NEITHER THE BANK

4



--------------------------------------------------------------------------------



 



NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
Warrant of Attorney. Each of the undersigned authorizes any attorney at law to
appear in any Court of Record in the State of Ohio or in any other state or
territory of the United States after the above indebtedness becomes due, whether
by acceleration or otherwise, to waive the issuing and service of process, and
to confess Judgment against any one or more of the undersigned in favor of the
Bank for the amount then appearing due together with costs of suit, and
thereupon to waive all error and all rights of appeal and stays of execution. No
such judgment or judgments against less than all of the undersigned shall be a
bar to a subsequent judgment or Judgments against any one or more of the
undersigned against whom judgment has not been obtained hereon; this being a
joint and several warrant of attorney to confess judgment. The attorney at law
authorized hereby to appear for the undersigned may be an attorney at law
representing the Bank, and the undersigned hereby expressly waive any conflict
of interest that may exist by virtue of such representation. The undersigned
also agree that the attorney acting for the undersigned as set forth in this
section may be compensated by the Bank for such services.
WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

            John D. Oil & Gas Company
      By:   -s- Richard M. Osborne [l22514al2251402.gif]         Richard M.
Osborne, CEO                    By:   -s- Greg Osborne [l22514al2251403.gif]    
    Greg Osborne, President              By:   -s- C. Jean Mihitsch
[l22514al2251404.gif]         C. Jean Mihitsch, CFO
   

            8500 Station Street, Suite 345
Mentor, Ohio
44060   

5



--------------------------------------------------------------------------------



 



         

WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

                  -s- Richard M. Osborne [l22514al2251410.gif]       Richard M
Osborne, individually
      8500 Station Street, Suite 113
Mentor, Ohio
44060     

6



--------------------------------------------------------------------------------



 



(CHARTER ONE LOGO) [l22514al2251401.gif]
DISBURSEMENT AUTHORIZATION

             
DATE:
  September 28, 2006        
 
           
BORROWER:
  John D. Oil & Gas Company
8500 Station Street, Suite 345
Mentor, Ohio
44060   Bank:   Charter One Bank, N.A.
1215 Superior Avenue
Cleveland, Ohio
44114
 
           
BORROWER:
  Richard M. Osborne
8500 Station Street, Suite 113
Mentor, Ohio
44060        
 
            LOAN:   $5,000,000.00 Revolving Line of Credit (the “Loan”)

The undersigned hereby authorizes and directs the Bank, in its discretion
pursuant to the terms of the loan documents (the “Loan Documents”) between the
Bank and the undersigned respecting the Loan, to disburse $10,000.00 of the loan
proceeds available respecting the Loan as set forth below.

                  Disbursement           Amount
1. Origination Fee
          $ 10,000.00  
2.
          $    
3.
          $    
4.
          $    
Total
          $ 10,000.00  

The undersigned represents and warrants to the Bank that there has been no
material adverse change in the undersigned’s financial condition since the date
of the latest financial statements delivered by the undersigned to the Bank. In
addition, the undersigned affirms that the representations and warranties
contained in the Loan Documents are true and correct as of the date hereof.
The Bank is not responsible for changes in payoff amounts caused by the actual
date of funding. The balance of the loan proceeds of $4,990,000.00 shall be held
by the Bank pending further instruction from the undersigned pursuant to the
terms of the Loan Documents.
By your signature below, you agree to the terms and acknowledge receipt of a
copy of this Disbursement Authorization.

 



--------------------------------------------------------------------------------



 



            John D. Oil & Gas Company
      By:   -s- Richard M. Osborne [l22514al2251411.gif]         Richard M.
Osborne, CEO                      By:   -s- Greg Osborne [l22514al2251412.gif]  
      Greg Osborne, President                      By:   -s- C. Jean Mihitsch
[l22514al2251413.gif]         C. Jean Mihitsch, CFO                       -s- C.
Richard M. Osborne [l22514al2251414.gif]       Richard M. Osborne, individually 
         

 



--------------------------------------------------------------------------------



 



         

(CHARTER ONE LOGO) [l22514al2251401.gif]
ERROR AND OMISSIONS/COMPLIANCE AGREEMENT
     The undersigned borrower(s) for and in consideration of the
above-referenced Lender funding the closing of this loan agrees, if requested by
Lender or Closing Agent for Lender, to fully cooperate and adjust for clerical
errors in any or all loan closing documentation if deemed necessary or desirable
in the reasonable discretion of Lender to enable Lender to sell, convey, seek,
guaranty or market said loan to any entity.
     The undersigned Borrower(s) agree(s) to comply with all above noted
requests by the above-referenced Lender within 30 days from date of mailing of
said requests. Borrower(s) agree(s) to assume all costs including, by way of
illustration and not limitation, actual expenses, legal fees and marketing
losses for failing to comply with correction requests in the above noted time
period.
     The undersigned Borrower(s) do hereby so agree and covenant in order to
assure that this loan documentation executed this date will conform and be
acceptable in the marketplace in the instance of transfer, sale or conveyance by
Lender of its interest in and to said loan documentation, and to assure
marketable title in the said Borrower(s).
Date is effective this 28th day of September, 2006.

            Borrower: John D. Oil & Gas Company
      By:   -s- Richard M. Osborne [l22514al2251415.gif]         Richard M.
Osborne, CEO            By:   -s- Greg Osborne [l22514al2251416.gif]        
Greg Osborne, President            By:   -s- C. Jean Mihitsch
[l22514al2251417.gif]         C. Jean Mihitsch, CFO              Borrower:
Richard M. Osborne
      By:   -s- Richard M. Osborne [l22514al2251418.gif]         Richard M.
Osborne             

 